Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Abstract, at end, -- The shelf connector may be formed as a hook shaped part with a wire wound about the hook to connect to the contact pad - - should be added.
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 does not appear readable on disclosed device.  No wire wrapped on ladder connector seen in figures   see  figures   21    22     30  .
Claims 1-5, 8-9, 10-11, 13-16, 18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kerner 9455 506 in view of Wantland 248 and Briechle 485.
For claim 1, Kerner figures    2   3   4  5  device includes ladders 126 shelves 120,    latter connector with contact pin 402    biased by spring 420, a shelf connector figures 2, 6, with contact pads 208, the device lacks wires, however Briechle at 100, 127 and Wantland at 291, 271 and figure 11 at boxes 259, 160 show use of wires.  Obvious to use such wires in Kerner device  as   necessary for transmission of signals.  Claims 2, 3, obvious to include controller in view of Wantland at 134, 259 and note use of lighting on Kerner shelves.  For claims 4, 5, 7-9, Kerner teaches use of plural ladders with spring connectors and plural shelf connector all to be joined to wires in view of Wantland and Briechle  .
Claims 6, 12, 17, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abrams Neil whose telephone number is (571)272-2089.  The examiner can normally be reached on M-F from 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/NEIL ABRAMS/               Primary Examiner, Art Unit 2832